Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 1 of 11




               EXHIBIT 1
    Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 2 of 11



    McDermott
    Will Emery
    Boston Brussels Chicago Dijsseldorf Frankfurt Houston London Los Angelas Miami                                         Susan Peters Schaefer
    Milan   Munich New Yortt Orange County Paris Rome Seoul Silicon Valley Washington, D C.                                Attorney at Law
                                                                                                                           sschaefer@mwe.com
    Strategic alliance with MWE China Law Offices (Shanghai)
                                                                                                                           +1 312 984 2009




    May 31,2013

    Susan Jack
    Investigator
    U.S. Department of Labor
    Employee Benefits Security Administration
    2300 Main Street, Suite 1100
    Kansas City, MO 64108-2415

    Re:          Ferrell Companies, Inc. Employee Stock Ownership Plan
                 EIN/PN: XX-XXXXXXX/003
                 EBSA Case No. 60-104982

    Dear Ms. Jack:

                    We are writing on behalf of GreatBanc Trust Company (“GreatBanc”), in its
    capacity as trustee of the Ferrell Companies, Inc. Employee Stock Ownership Plan (the “ESOP”)
    in response to your letter dated April 29, 2013 (a copy of which is attached as Exhibit A) on
    behalf of the Department of Labor (“DOL”). In a conversation on May 8, 2013 with Arlene
    Westbrook of GreatBanc, you confirmed that the DOL would accept a response to the letter until
    May 31,2013.

                   As a preliminary matter we would like to provide some background information
    regarding the 2001 restructuring which included the distribution deferral addressed in your letter.
    As you may be aware, in 2002 the DOL reviewed the 2001 restructuring in detail. Ferrell
    Companies, Inc. (“FCI”) provided the DOL with extensive information regarding the
    refinancing, including the information provided in a letter dated July 31, 2002, which we have
    attached for your reference as Exhibit B. The DOL closed its investigation in 2002 without
    taking any further action in a letter dated September 3, 2002, which we have also enclosed as
    Exhibit C.

                             For ease of response, we have included the questions from your letter with our
    responses.

                   1.     In a response to a question by the Department regarding the Distribution
    Deferral mechanism that was requested of the Plan Sponsor by Ferrellgas Partners, L.P. (FGP)
    and implemented with the consent of the Trustee, GreatBanc Trust Company (GreatBanc) in
    2001, FCI stated that it was their understanding that GreatBanc had consulted with Wall Street



    US pi-u:hr.«?   condin'led through McDermott Will4Emery up.
     227 West Monroe Street Chicago. Illinois 60606-5096       Telephone: +1 312 372 2000     Facsimile: 41 312 984 7700   www.mwe.com

    DM_US 428935970.050625.0012
i
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 3 of 11


Susan Jack
May 31, 2013
Page 2


equity analysts concerning the Distribution Deferral mechanism and its impact on the value of
the FGP common units.

                FCI did notify the ESOP trustee of the possible restructuring, although the ESOP
trustee was not a party to the restructuring and could not directly approve or disapprove of the
restructuring. The restructuring did not involve plan assets. The ESOP owns shares of FCI, but
the entity involved in the restructuring was Ferrellgas Partners, L.P. (“FGP”). FCI is 100%
owner of Ferrellgas, Inc. (“FGI”), and FGI owns a controlling 1% general partnership interest in
FGP. The ESOP, however, does not own a direct stake in FGP and could not directly control its
restructuring. Nonetheless, FCI notified the ESOP, as its majority shareholder, to permit the
ESOP trustee to engage in discussions, ask questions and raise any possible objections to the
restructuring.

               To assist with its assessment, the ESOP trustee, LaSalle Bank N.A. (“LaSalle”),
GreatBanc’s predecessor, engaged its independent financial advisor, Willamette Management
Associates (“Willamette”), to prepare an analysis of the proposed restructuring and to determine
“whether the restructuring would be fair to the ESOP from a financial point of view.” Willamette
prepared a report of its assessment of the refinancing proposal, which is attached as Exhibit D.
and discussed the report with LaSalle and its fiduciary committee. The presentation included in-
depth discussion of the corporate organization of the involved entities, the characteristics and
proposed changes to the outstanding units, the mechanics of the proposed restructuring and the
associated benefits and risks. Willamette announced its conclusion that the proposed
restructuring was fair to the ESOP from a financial point of view. On March 2, 2001, LaSalle
and Willamette met with the Boards of Directors of FCI and FGI to discuss their assessment.
During this meeting, LaSalle expressed its comfort with the analysis and conclusion that had
been reached to the Boards of Directors in favor of the restructuring.

               La. Please confirm if GreatBanc consulted with Wall Street analysts
regarding the implementation of the Distribution Deferral mechanism in 2001.

               GreatBanc believes, although it does not have specific knowledge, that it’s
predecessor, LaSalle, through its financial advisor Willamette, consulted with analysts at Banc
of America Securities regarding the implementation of the distribution deferral mechanism in
2001 in the course of preparing the March 2, 2001 report.

               Lb.     If Wall Street analysts were consulted, please identify the Wall Street
analysts who were considted and when they were consulted regarding the implementation of the
Distribution Deferral. Please provide any and all analysis or documentation provided to
GreatBanc by any Wall Street analysts regarding the Distribution Deferral mechanism.




DM US 42893597-3.050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 4 of 11


Susan Jack
May 31,2013
Page 3


               As noted above, GreatBanc believes Willamette consulted with Banc of America
Securities regarding the implementation of the restructuring in February, 2001 before issuing its
report, although we do not know the exact date. GreatBanc does not have any written analysis or
documentation that was provided to Willamette by Banc of America Securities, and is not aware
that any was provided.

               1.c.   Please provide any record or documentation concerning discussions with
any outside analysts or advisors of the impact of the Distribution Deferral mechanism on the
value of the FGP common units in 2001 or when it was renewed in 2005.

               As noted above, Willamette prepared the March 2, 2001 report, which is Exhibit
D, for the 2001 refinancing. In 2005, Stout Risius Ross (“SRR”) was engaged to assess the
extension of the distribution deferral on behalf of LaSalle. Attached as Exhibit E is SRR’s report
dated February 17, 2005, and as Exhibit F is SRR’s opinion dated March 1, 2005. The LaSalle
fiduciary committee met with SRR on March 1, 2005 (the meeting minutes are attached as
Exhibit G) to discuss the report, and on that date SRR issued LaSalle an opinion that the
extension of the distribution deferral was fair to the ESOP from a financial point of view.

               2.     What benefit and/or consideration did the Plan and/or the Plan‘s
participants and beneficiaries receive by implementing the Distribution Deferral mechanism in
2001?

                To understand the ESOP’s analysis of the 2001 refinancing, it is essential to
understand FCI, FGI and FGP’s underlying financial structure. On December 17, 1999, FGP
purchased Thermogas L.P. (“Thermogas”), a subsidiary of Williams Natural Gas Liquids, Inc.
(“Williams”), in part in exchange for approximately $175 million worth of newly issued FGP
senior units. The senior units, newly created for the Thermogas transaction, had special rights
with respect to the FGP common units. The senior units could be converted to FGP common
units beginning on February 1,2002, or upon the occurrence of certain other events. In
connection with the conversion, the unit holders would receive a 25% conversion premium (i.e.,
1.25 common units would be granted for each senior unit converted). In addition, beginning on
February 1,2002, the senior unit holders had the right to cause FGP to register and help to sell
the senior units (or, if the senior units had been converted, the resulting common units). The
senior units also had priority ahead of the common units with respect to quarterly distributions.

                With the senior lenders holding FGP common units as collateral, towards the end
of 2000 it became apparent to FCI that a restructuring of FGP was necessary. The publicly
traded units price of FGP was depressed based in large part on a public perception that Williams
would convert its senior units (with the 25% conversion premium) on or shortly after February 1,
2002. Public markets were concerned that approximately $200 million of FGP equity would be
offered on or shortly after the February 1,2002 conversion date to replace the units owned by
Williams (again, with the senior units expected to be converted into common units with a 25%
conversion premium). The imminent issuance of equity to honor the Williams’ senior unit




DM US 42893597-3.050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 5 of 11


Susan Jack
May 31,2013
Page 4


conversion and its 25% conversion premium was seen as posing a significant dilution threat to
the common units. This market perception, FCI believed, had a corresponding effect of
depressing the value of FCI shares owned by the ESOP.

                Despite the fact that the FCI-owned common units of FGP could possibly have
distributions deferred, Willamette determined (and the ESOP concurred with the determination)
that the overall transaction would be beneficial to the ESOP. Willamette’s analysis discussed the
potential benefits for the ESOP. First, the restructuring replaced a short-term owner, Williams,
with a long-term owner, JEF Capital Management (“JEF”), a privately held company controlled
by FCI board member and founder James E. Ferrell, and extended for three years the window for
FGP to refinance the senior units before the conversion could take place. This course of action
alleviated the near-term pressure for FGP to pursue an equity offering during a period when the
unit price was at an all-time low (which, in turn, would have caused a significant dilution to all
common unit holder including FCI). In addition, since senior unit conversion feature no longer
provided for an additional 25% premium, the dilution to FCI which would have occurred based
on the premium was eliminated.

                Willamette found it likely that the public market unit holders and investment
analysts would favorably view the infusion of cash from JEF. Also, Willamette’s report stated
that restructuring would enhance the units’ distribution coverage ratio, giving public unit holders
and investment analysts a higher degree of confidence in the stock, thereby resulting in a higher
unit price. A higher unit price, in turn, would result in less dilution when new equity is issued to
permanently refinance the senior units.

                The distribution deferral on FCI-owned common units was limited to $36 million
in the aggregate, i.e. approximately only one year’s worth of distribution. Moreover, FCI would
have rights to all deferred distributions before additional distributions could be paid.
Willamette’s analysis highlighted these features among the benefits of the proposed transaction
since they limited the impact of the distribution deferral feature on the value of the FCI-owned
common units.

               In all other respects the value of FCI’s stake in the partnership was unchanged.
FCI would continue to hold its controlling interest in FGP, and it would continue to have the
same voting and liquidation rights held by all public common unit holders. The only change in
value of FCI’s stake would result from the limited distribution deferral feature. Having said this,
Willamette’s analysis went so far as to note that even under alternating warm weather scenarios,
FCI’s projections did not anticipate the need for any deferrals on FCI-owned units.

               2. a.  What benefit and/or consideration did the Plan and/or the Plan's
participants and beneficiaries receive by extending the Distribution Deferral mechanism from
December 31, 2005 to April 30, 2010?




DM US 42893597-3,050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 6 of 11


Susan Jack
May 31,2013
Page 5


                SRR fully analyzed the benefits and risks to the ESOP of extending the
distribution deferral, as discussed in detail in the February 17, 2005 report attached as Exhibit E.
In particular, SRR noted that the effect of the April, 2001 distribution deferral was to increase the
trading price of FGP units. Although SRR noted in its analysis that it did not expect that the
FGP unit price would increase in 2005 if the extension were granted, the extension was expected
to prevent the FGP price from declining. SRR also noted that the distribution deferral is only an
option, FGP had never used the deferral feature and management did not expect it would.
Balancing these considerations, SRR was of the opinion that the extension of the distribution
deferral in 2005 was fair to the ESOP.

             2. b.  Please provide any documents and/or correspondence provided by FCI to
GreatBanc regarding the implementation and/or extension of the Distribution Deferral.

               GreatBanc does not have any documents and/or correspondence provided by FCI
regarding the implementation and/or extension of the distribution deferral.

                2.c. Please provide any documents, correspondence, or record of
 correspondence regarding GreatBanc's analysis and/or the exercise of GreatBanc's fiduciary
judgment in regard to the implementation and/or extension of the Distribution Deferral
 mechanism including, but not limited to, any analysis as to the consideration due or not due to
 the Plan and the Plan's participants and beneficiaries should the Distribution Deferral
mechanism be approved.

               Please see the Willamette report dated March 2, 2002 attached as Exhibit D with
its complete analysis of the ESOP considerations of the 2001 restructuring. Please also see the
SRR report dated February 17, 2005 attached as Exhibit E with its complete analysis of the
ESOP considerations of the 2005 extension.

              3.      Please provide a copy of any invoice for payment regarding the exercise
of GreatBanc’s fiduciary judgment in regarding to the implementation and/or extension of the
Distribution Deferral mechanism.

               Enclosed as Exhibit H is the First Amendment to the LaSalle Bank N.A. Trustee
Agreement, dated February 20, 2001 (the “Trust Agreement”) providing an agreement as to the
fees for LaSalle’s review of the proposed restructuring. Attached as Exhibit I is a copy of FCI’s
$30,000 check in payment for LaSalle’s 2001 review.

              In early 2005 when FCI was considering the extension of the distribution deferral,
FCI again specifically engaged LaSalle to exercise its fiduciary duty to assess the proposal.
Attached as Exhibit J is the Second Amendment to the Trust Agreement pursuant to which
LaSalle was paid $35,000 to review the proposed distribution deferral extension.

               4.      In 2010 there tvas a two million share increase in the number of shares
available to be issued as part of the Incentive Compensation Plan sponsored by FCI. In July




DM_US 42893597-3.050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 7 of 11


Susan Jack
May 31,2013
Page 6


2012 we were provided with very brief notes ofphone consen’ations [sic] involving Arlene
Westbrook and Vaughn Gordy with FCI management and Susan Gould.

               The FCI Incentive Compensation Plan was adopted in 1998 in conjunction with
the original ESOP stock purchase and operated successfully thereafter as a method to incentivize
management and reward performance. During that period FCI and its related companies had
increased Fivefold in size, experienced a significant increase in the number of employees and
generally became a more complex and sophisticated company. Due to the desire to continue to
retain and incentivize management in the increasingly large and complex company, FCI, SRR
and GreatBanc discussed increasing the number of shares available under the Incentive
Compensation Plan. On March 9, 2010, GreatBanc and SRR discussed the prudence of
approving the authorization of two million more shares under the Incentive Compensation Plan.
The increase would have some dilutive impact on the ESOP’s ownership value, but it was
deemed prudent in light of the benefits of incentivizing management performance.

               4.a. Please provide any invoices for payment regarding of the exercise of
GreatBanc's exercise of its fiduciary judgment in regard to the increase in the number ofshares
available for FCI’s Incentive Compensation Plan.

               Pursuant to the terms of its engagement letter with FCI, GreatBanc did not
separately charge FCI for the exercise of its fiduciary judgment with respect to the increase in the
number of shares available for FCI’s Incentive Compensation Plan.

               4.b.   Please provide any and all documentation from FCI to GreatBanc
regarding the increase in the number ofshares available to be issued under the Incentive
Compensation Plan.

                GreatBanc did not receive any written documentation from FCI regarding the
increase in the number of shares available under FCI’s Incentive Compensation Plan, other than
the First Amendment to the Incentive Compensation Plan (attached to this letter as Exhibit K) to
which LaSalle indicated its consent.

              4.c.   Please provide any and all documentation from Stout Resius Ross (SRR)
to GreatBanc regarding the increase in the number ofshares available for FCI’s Incentive
Compensation Program.

                GreatBanc did not receive any written documentation from SRR regarding the
increase in the number of shares available under FCI’s Incentive Compensation Plan.

             4.d.    Please provide any other documentation showing any studies or analysis
by GreatBanc of the impact of the increase in the number ofshares available for FCI's Incentive
Compensation Plan on the value of FCI shares held by the Plan.




DM_US 42893597-3.050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 8 of 11


 Susan Jack
 May 31,2013
 Page 7


                 Other than the notes of the telephone conversations between SRR and GreatBanc,
 GreatBanc does not have any other written documentation analyzing the increase in the number
 of shares available under FCI’s Incentive Compensation Plan.

                4. e.  Please provide any documents, correspondence, or record of
 correspondence regarding GreatBanc’s analysis and/or exercise of GreatBanc's fiduciary
judgment in regard to the increase in the number of shares available for FCI's Incentive
 Compensation Plan, including, but not limited to, any analysis as to the consideration due or not
 due to the Plan and Plan participants and beneficiaries.

                GreatBanc does not have any written documentation or correspondence with
respect to the increase in the number of shares available under FCI’s Incentive Compensation
Plan, other than the First Amendment attached as Exhibit K.

               5.     In 2008 when the Plan‘s ESOP Loan was reamortized what, if any,
analysis was completed to determine if the reamortization of the ESOP Loan complied with the
Department of Labor’s Field Assistance Bulletin 2002-01 and/or was in the best interest of the
participants and beneficiaries of the Plan for FC1 to approve?

                Enclosed as Exhibit L is the ESOP Loan and Pledge Agreement (the “Loan
Agreement”) between FCI and the ESOP, dated July 17, 1998. Section 2.02(d) specifically
provides for reamortizing the loan over the original term at FCI’s option, if prepayments are
made prior to June 16, 2008. The last three sentences of Section 2.02(d) of the Loan Agreement
specifically provides as follows:

                   “If any prepayment prepays less than the entire outstanding
                   principal balance of the Loan, any such prepayments shall be
                   applied against the unpaid installments of principal in the inverse
                   order of their maturity, and Borrower shall continue to make
                   payments pursuant to this Section 2.02 until the entire principal
                   balance of, and all accrued but unpaid interest on, the ESOP Loan
                   has been paid in full. Notwithstanding the prior sentence,
                   immediately following the payment on June 16, 2008, if directed
                   by the Corporation the amortization schedule provided on Exhibit
                   1 shall be reset by amortizing the principal amount outstanding as
                   of such date over the remaining term of this Agreement. At such
                   time Exhibit 1 will be replaced with an updated amortization
                   table.”

               This provision of the Loan Agreement was negotiated by LaSalle prior to the July
18, 1998 closing in conjunction with the negotiation of all of the other terms of the Loan
Agreement and the terms of the ESOP’s stock purchase in general. The reamortization was not a
refinancing and the terms of the Department of Labor’s Field Assistance Bulletin 2002-11 were




DM US 42893597-3.050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 9 of 11


 Susan Jack
 May 31,2013
 Page 8


 not applicable. The Field Assistance Bulletin specifically defines a refinancing as: "an HSOP
 refinancing involves entering into a new loan that extends the repayment schedule and, therefore,
 the period over which stock will be allocated from the suspense account to individual
 participants.” The reamortization of the ESOP Loan pursuant to Section 2.02(d) is not a new
 loan and does not extend the original maturity date of the ESOP Loan.

                GreatBanc was not the trustee of the ESOP at the time the Loan Agreement was
entered, and therefore does not know all of the factors which were considered and balanced when
Section 2.02(d) was negotiated. However, it is possible that LaSalle considered that it believed
that the original maturity date of the loan, June 16, 2048, was prudent, then retaining that
maturity date if prepayments were made would also be prudent. All of the shares purchased
would be allocated to participants by the same date, and allowing prepayments without affecting
the maturity date would not be detrimental to the ESOP participants. ESOPs sometimes
negotiate for the prepayments to be applied to the end of the loan term, and other times for
prepayments to be applied in the order of maturity. The language of Section 2.02(d) is merely a
hybrid of each.

              5. a.   Please provide any supporting documentation of analysis not already
provided regarding the reamortization of the ESOP Loan.

                    GreatBanc does not have any documentation regarding the reamortization of the
ESOP Loan.

               5.b.    What, if any, communication took place with the participants and
beneficiaries ofthe Plan regarding the reamortization of the Plan's loan? Please provide copies
ofany communications.

               No communications were made to the ESOP participants or beneficiaries
regarding the reamortization. Participants and beneficiaries do not have any specific knowledge
of the payment terms of the ESOP Loan.

              5.c.     What, if any, consideration did the Plan receive for allowing the
reamortization of the ESOP loan to occur?

                As previously discussed, the reamortization of the ESOP Loan was not a
refinancing and the terms of the Department of Labor’s Field Assistance Bulletin 2002-11 did
not apply. The negotiation of Section 2.02(d) of the Loan Agreement was done by LaSalle in
conjunction with the negotiation of all of the terms of the ESOP’s purchase of shares on July 18,
1998. GreatBanc does not know what, if any, consideration was received by the ESOP which
specifically related to this reamortization provision.




DM US 42893597-3.050625.0012
Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 10 of 11


Susan Jack
May 31,2013
Page 9


                    5.d.       How was Great Banc notified of the reamortization by FCI?

               GreatBanc received a telephone call from FCI on September 25, 2008 informing
it that FCI would be exercising its option to reamortize the payments over the remaining term of
the loan. Thereafter, FCI sent a revised Exhibit 1 to the Loan Agreement, which GreatBanc
reviewed and approved.

               5.e.    What communication took place between FCI and GreatBanc regarding
the reamortization of the ESOP Loan? What information was provided to GreatBanc regarding
the reamortization by FCI? When was information regarding the reamortization provided to
GreatBanc and/or SRR?

                    Please see the answer to question 5.d. above.

               5f     Please provide an explanation and any documentation of analysis for
allowing the reamortization provision to be included in the original loan agreement.

               As noted above, GreatBanc was not the trustee of the ESOP at the time Section
2.02(d) of the Loan Agreement was negotiated, so it does not have any documentation of the
analysis which may have been conducted in 1998, Many terms and conditions of the ESOP’s
purchase were negotiated at that time, any of which may have supported the reamortization
provision of the Loan Agreement.

              6.     What due diligence is undertaken by GreatBanc regarding the retention of
SRR to perform valuations ofFCI stock held by the Plan?

               GreatBanc serves as trustee of numerous privately held ESOPs, and in that
capacity has the opportunity to review the work of many appraisers annually. Each year
GreatBanc reviews the work of the appraisers as they prepare the annual valuations, and
compares them with the work of other appraisers it sees. SRR is recognized in the ESOP
community as one of the premier appraisers. SRR is an active member of a number of the
ESOP-related trade associations by speaking at their conferences and participation on
committees.

                6. a.   What information does GreatBanc provide FCI regarding SRR and SRR’s
retention to perform the valuations of the FCI stock held by the Plan?

                    GreatBanc does not consult with FCI regarding the retention of SRR.

                6.b.    Please provide any documentation, not previously provided, documenting
any review of the appropriateness of the retention ofSRR to perform the valuations of the FCI
stock held by the Plan.




DM US 42893597-3.050625 0012
 Case 2:19-cv-02656-JAR-GEB Document 19-1 Filed 11/06/19 Page 11 of 11


 Susan Jack
 May 31,2013
 Page 10


               GreatBanc does not have any documentation to provide regarding its review of
 SRR to perform valuations of FCI.

                We believe this information should help you review the operation of the ESOP.
 Please do not hesitate to contact us if we can provide any other information.

                                            Sincerely,



                                            Susan Peters Schaefer


 Enclosures



CHI99 3957960-1.050625.0014




DMJJS 42893597-3.050625.0012
